DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to the amendment filed on 1/26/2021.
Claims 1-2, 5-6, 8-11, 14-17, 19 are pending.
Claims 3-4, 7, 12-13, 18, 20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney George Yee, Reg. No. 37,478 on 1/28/2021.

Please replace the following claims with a version as followed:

1.	(Currently amended)  A method comprising:
providing a buffer tree in a memory of a computer, the buffer tree comprising a plurality of nodes including a root node and a plurality of child nodes descending from the root node, wherein each of the plurality of nodes comprising a respective buffer, wherein the respective buffer comprising a respective compacted portion and a respective uncompacted portion, wherein  the respective uncompacted portion having stored therein one or more respective pointers, wherein each pointer of the one or more respective pointers is pointing to a respective data 
receiving, by the computer, a pointer that points to a data;
adding, by the computer, the received pointer to the one more respective pointers in the uncompacted portion of the buffer of the root node to produce a plurality of pointers 
when an amount of data pointed to by the plurality of pointers in the uncompacted portion of the buffer of the root node exceeds a predetermined limit, the computer:
accessing the data pointed to by the plurality of pointers in the uncompacted portion of the buffer of the root node;
combining the accessed data; and
storing the combined data among one or more compacted packets in the compacted portion of the buffer in the root node, including writing the one or more compacted packets to a data storage device separate from the memory of the computer.
2.	(Previously presented)  The method of claim 1, further comprising flushing at least one of the one or more compacted packets to a child node of the root node by storing a pointer to at least one of the one or more compacted packets in the root node into an uncompacted portion of a buffer of the child node.
3 and 4.	(Canceled)
5.	(Previously presented)  The method of claim 2, wherein storing a pointer to the compacted packet in an uncompacted portion of a buffer of the child node does not include writing data comprising the compacted packet to the data storage device.
6.	(Previously presented)  The method of claim 1, wherein the combining comprises:
producing a sorted list of the data pointed to by the plurality of pointers that is sorted according to keys associated with the data; and

7.	(Canceled)
8.	(Previously presented)  The method of claim 1, wherein the data pointed to by the received pointer comprises a plurality of data elements, wherein each data element comprises a value and an associated key that is used to index the value, wherein a key in a first data element in a first uncompacted packet and is also with a key in a second data element in a second uncompacted packet, wherein keys associated with data elements in a compacted packet are unique to that compacted packet.
9.	(Currently amended)  The method of claim 1, wherein the predetermined limit is a total size of the buffer of the root node. 
10.	(Currently amended)  A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to:
provide a buffer tree in a memory of the computer device, the buffer tree comprising a plurality of nodes including a root node and a plurality of child nodes descending from the root node, wherein each of the plurality of nodes comprising a respective buffer, wherein the respective buffer comprising a respective compacted portion and a respective uncompacted portion, wherein  the respective uncompacted portion having stored therein one or more respective pointers, wherein each pointer of the one or more respective pointers is pointing to a respective data 
receive a pointer that points to a data;
add the received pointer to the one or more respective pointers in the uncompacted portion of the buffer of the root node to produce a plurality of pointers 
when an amount of data represented by the plurality of pointers in the uncompacted portion of the buffer of the root node exceeds a predetermined limit, then:

combining the accessed data; and
storing the combined data among one or more compacted packets in the compacted portion of the buffer in the root node, including writing the one or more compacted packets to a data storage device separate from the memory of the computer device.
11.	(Previously presented)  The non-transitory computer-readable storage medium of claim 10, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to flush at least one of the one or more compacted packets to a child node of the root node by storing a pointer to at least one of the one or more compacted packets in the root node into an uncompacted portion of a buffer of the child node.
12 and 13.	(Canceled)
14.	(Previously presented)  The non-transitory computer-readable storage medium of claim 11, wherein the computer device stores a pointer to the compacted packet in an uncompacted portion of a buffer of the child node without writing the data elements comprising the compacted packet to the data storage device.
15.	(Previously presented)  The non-transitory computer-readable storage medium of claim 10, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to:
produce a sorted list of the data pointed to by the plurality of pointers that is sorted according to keys associated with the data; and
divide the sorted list into the one or more compacted packets according to key ranges associated with children of the root node.
16.	(Currently amended)  An apparatus comprising:
one or more computer processors; and

provide a buffer tree in a memory of the apparatus, the buffer tree comprising a plurality of nodes including a root node and a plurality of child nodes descending from the root node, wherein each of the plurality of nodes comprising a respective buffer, wherein the respective buffer comprising a respective compacted portion and a respective uncompacted portion, wherein  the respective uncompacted portion having stored therein one or more respective pointers, wherein each pointer of the one or more respective pointers is pointing to a respective data 
receive a pointer that points to a data;
add the received pointer to the one or more respective pointers in the uncompacted portion of the buffer of the root node to produce a plurality of pointers 
when an amount of data pointed to by the plurality of pointers in the uncompacted portion of the buffer of the root node exceeds a predetermined limit, then:
accessing the data pointed to by the plurality of pointers in the uncompacted portion of the buffer of the root node;
combining the accessed data; and
storing the combined data among one or more compacted packets in the compacted portion of the buffer in the root node, including writing the one or more compacted packets to a data storage device separate from the memory of the apparatus.
17.	(Previously presented)  The apparatus of claim 16, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to flush at least one of the one or more compacted packets to a child node of the root node by storing a pointer to at least one of the one or more compacted packets in the root node into an uncompacted portion of a buffer of the child node.
18.	(Canceled)

20.	(Canceled)

Reason for Allowance
In view of the claim amendments, and after a thorough examination of the present application and in light of the prior art made of records, claims 1-2, 5-6, 8-11, 14-17, 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168